DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-10 were originally presented having a filing date of December 11, 2019. 

Information Disclosure Statement
The information disclosure statement filed December 11th, 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the application number, filing date, and art unit are missing. Nonetheless, it is being considered by the examiner.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities: Please amend the first line of the specification to include:
CROSS-REFERENCE TO RELATED APPLICATIONS
This application is a National Stage application under 35 U.S.C. § 371 of International Application No. PCT/JP2017/021819, filed on June 13, 2017, the disclosure of which is hereby incorporated by reference in its entirety. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
Such claim limitation(s) are: “delivery processing unit” in claim 1 line 1 and claim 9 line 3; “Delivery destination designation unit” in claim 1 line 10 and claim 10 line 6; “mobile body information providing unit” in claim 1 line 12 and claim 10 line 9; “mobile body selecting unit” in claim 5 line 3; “stock information acquiring unit” in claim 7 line 3 and claim 10 line 2; and “delivery necessity judging unit” in claim 7 line 5.
However the disclosure does not explicitly disclose a structure for the above mentioned units.
Any claims not specifically mentioned have been included based on their dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.	

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “necessary” in claim 1 line 5, claim 7 line 6, claim 9 line 6 and claim 10 line 7 is a relative term which renders the claim indefinite. The term “necessary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of the art rejection below, the examiner interprets “necessary” to be defined by less than or equal to an amount.
Claim limitation “delivery processing unit” in claim 1 line 2 and claim 9 line 3 is indefinite because the disclosure does not provide any structure that performs the function. Therefore, 
Claim limitation “delivery destination designating unit” in claim 1 line 10 and claim 10 line 6 is indefinite because the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of the art rejection below, the examiner interprets “delivery destination designating unit” to be defined by a unit able to specify a location as a destination.
Claim limitation “mobile body information providing unit” in claim 1 line 12 and claim 10 line 9 is indefinite because the written description fails to describe how the movement plan information or mobile body identification information is sent. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For purposes of the art rejection below, the examiner interprets “mobile body information providing unit” to be defined by a unit able to send identification information.
Claim limitation “stock information acquiring unit” in claim 7 line 3 and claim 10 line 2 is indefinite because the 
Any claims not specifically mentioned have been included based on their dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller (US Pub 2016/0257401) further in view of Gillen et al. (US Pub 2014/0180959) and in further view of Falcone et al. (US Pub 2014/0330739). The references will be further referred as “Buchmueller”, “Gillen”, and “Falcone”, respectively. 
Regarding independent claim 1, Buchmueller teaches: a delivery processing unit configured to receive a delivery request for an item from a first mobile body or an occupant of the first mobile body (see at least Para 70,72: “FIG. 8 is a flow diagram illustrating an example process 800 for processing a user order for an item…The example process 800 begins with the receipt of a purchase request initiated by a user…”); a second mobile body that is configured to be capable of delivering the item to the first mobile body while moving autonomously, in response to delivery instructions from the delivery processing unit, (see at least Para 63: “The propulsion controller 704 
Buchmueller does not explicitly disclose: a mobile body information providing unit configured to provide the second mobile body with identification information or movement plan information of the first mobile body designated by the delivery destination designating unit; nor the second mobile body moves autonomously based on the identification information or the movement plan information provided by the mobile body information providing unit. However, Gillen teaches in the same field of endeavor: a mobile body information providing unit configured to provide the second mobile body with identification information or movement plan information of the first mobile body designated by the delivery destination designating unit (see at least Para 20: “…the system may send a unique and secure identification code …to the customer's mobile device …The system may provide a carrier service provider with en-route delivery 
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify Buchmueller with Gillen to include providing identification information or movement plan information and autonomously navigating based on that information based on the motivation to improve delivery routing to a moving target and verify the delivery was received by the correct vehicle/person.
The combination of Buchmueller and Gillen does not explicitly disclose: judging whether delivery of the item to the first mobile body is necessary. However, Falcone teaches in a similar field of endeavor judging whether delivery of the item to the first mobile body is necessary (see at least Para 57: “This information is used to determine the type and number of products that the truck can provide and to identify when the truck needs to be restocked.”).
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify the combination of Buchmueller and Gillen with Falcone to include judging whether delivery of the item to the first mobile body is necessary based on the motivation to apply the known technique of tracking item quantities and requesting more when the stock is low to the known method of autonomously delivering items based on requests.

Regarding claim 6, the combination of Buchmueller, Gillen, and Falcone remains as applied to claim 1. Buchmueller further teaches a stock storage facility that stores stock items of a product, wherein the first mobile body is a mobile shop capable of housing the product and the second mobile body delivers the stock item that is inside the stock storage facility, as the item (see at least Para 35: “instructions are sent (e.g. from the UAV management system 226) to the UAV 400(Xl) to take off from a departure location at the materials handling facility 230, and to begin flying toward a destination. After a period of time, the UAV 400(Xl) flies toward a meeting location MLl where the UAV 400(Xl) will land on the transportation vehicle 201(Yl) as it travels along a route.)

Regarding claim 7, the combination of Buchmueller, Gillen, and Falcone remains as applied to claim 6. Falcone further teaches: the delivery processing unit further includes: a stock information acquiring unit configured to acquire stock information of the product in the mobile shop (see at least Para 57: “Inventory list 205 is used to track the stock on board the food delivery truck.”); a delivery necessity judging unit configured to judge that delivery of the stock item to the mobile shop is necessary if the stock information acquired by the stock information acquiring unit satisfies a prescribed condition (see at least Para 57: “This information is used to determine the type and number of products that the truck can provide and to identify when the truck needs to be restocked”).
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify the combination of Buchmueller, Gillen, and Falcone to further include judging the quantity of stock in a vehicle and restock when the stock becomes too low based on the motivation to combine element of stock tracking with mobile resupply according to the known method of autonomous delivery to yield predictable results.

Regarding claim 8, the combination of Buchmueller, Gillen, and Falcone remains as applied to claim 7. Buchmueller further 

Regarding independent claim 9, Buchmueller teaches: a delivery processing unit configured to receive a delivery request for an item from a first mobile body or an occupant of the first mobile body (see at least Para 70,72: “FIG. 8 is a flow diagram illustrating an example process 800 for processing a user order for an item. …when executed by one or more processors, perform the recited operations…The example process 800 begins with the receipt of a purchase request initiated by a user, as in 802…”); a second mobile body that is configured to be capable of delivering the item to the first mobile body while moving autonomously, in response to delivery instructions from 
The combination of Buchmueller does not explicitly teach a providing step of providing the second mobile body with identification information or movement plan information of the designated first mobile body. However, Gillen teaches in the same field of endeavor a providing step of providing the second mobile body with identification information or movement plan information of the designated first mobile body (see at least para 20: “…the system may send a unique and secure identification code …to the customer's mobile device …The system may provide a carrier service provider with en-route delivery instructions based on the customer mobile device GPS…”). 
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify Buchmueller with Gillen to include a providing step based 
The combination of Buchmueller and Gillen does not explicitly disclose judging whether delivery of the item to the first mobile body is necessary.
However, Falcone teaches in a similar field of endeavor judging whether delivery of the item to the first mobile body is necessary (see at least Para 57: “This information is used to determine the type and number of products that the truck can provide and to identify when the truck needs to be restocked.”) It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify Buchmueller with Falcone to include judging whether delivery of the item to the first mobile body is necessary based on the motivation to apply the known technique of tracking item quantities and requesting more when the stock is low to the known method of autonomously delivering items based on requests.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Falcone further in view of Buchmueller.
Regarding independent claim 10, Falcone teaches: a stock information acquiring unit configured to acquire stock information of a product in a first mobile body as a mobile shop 
However, Buchmueller teaches in a similar field of endeavor a delivery destination designating unit configured to, if the delivery necessity judging unit judges that delivery of the item to the mobile shop is necessary, designate the mobile shop as a delivery destination of the item (see at least Para 63: “The navigation system 708 may include a global positioning system (GPS), indoor positioning system (IPS), or other similar system and/or sensors that can be used to navigate the UAV 400 to and/or from a location ( e.g., for landing on a transportation vehicle). The item engagement mechanism controller 712 communicates with the motor(s)…used to engage and/or disengage items.”) and v a mobile body information providing unit 
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify Falcone with Buchmueller to include a destination designating unit based on the motivation to provide restocking options to more than just stationary shops and to include a mobile body information providing unit based on the motivation to improve the delivery routing to a moving target and verify the delivery was received by the correct vehicle/person.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller, Gillen, and Falcone as applied to claim 1 above, and further in view of Bokeno et al. (US Pub 2016/0200438) further referred to as “Bokeno”.
Regarding claim 3, the combination Buchmueller, Gillen, and Falcone remain as applied to claim 1. The combination does not explicitly disclose the first mobile body is provided with at least one opening portion capable of opening and closing nor the second mobile body moves in a manner to follow the first mobile body, while being near the opening portion of the first mobile body. However, Bokeno teaches in the same field of endeavor the first mobile body is provided with at least one opening portion capable of opening and closing (see at least Para 6: “One embodiment of this invention utilizes a delivery van with an opening port in the roof”); and the second mobile body moves in a manner to follow the first mobile body, while being near the opening portion of the first mobile body (see at least Para 7: “the UAS/UAV autonomously returns to the designated flight ceiling, navigates to the new position of the delivery vehicle, autonomously descends and docks with the delivery vehicle”).
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify the combination of Buchmueller, Gillen, and Falcone with Bokeno to include an opening portion of a vehicle cable of .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller, Gillen, and Falcone as applied to claim 1 above, and further in view of Bokeno and Matula et al. (US Pub 2016/010498), further referred to as “Matula”.
Regarding claim 4, the combination of Buchmueller, Gillen, and Falcone remains as applied to claim 1. The combination does not explicitly disclose a roof portion and a side surface portion of the first mobile body are each provided with an opening portion, nor the second mobile body is a flying body and selects an approach direction and/or a position of the opening portion according to at least one of content of the item, traffic conditions of a road, and weather conditions. However, Bokeno teaches: a roof portion and a side surface portion of the first mobile body are each provided with an opening portion (see at least Fig 12: A vehicle with openings on the top and the sides to allow packages to enter/exit), and the second mobile body is a flying body and selects an approach direction and/or a position of the opening portion (see at least Para 23: “FIG. 12 is a side elevational view one embodiment of this invention 
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify the combination of Buchmueller, Gillen, and Falcone with Bokeno to include a roof and side portion to open and the second vehicle selecting an approach direction and/or a position of the opening according to traffic, weather, or contents of the item based on the motivation to improve the reachability of the passenger for the delivery.
The combination of Buchmueller, Gillen, Falcone, and Bokeno does not explicitly disclose: selects an approach direction and/or a position of the opening portion according to at least one of content of the item, traffic conditions of a road, and weather conditions, but Matula teaches in the field of delivering packages selects an approach direction and/or a position of the opening portion according to at least one of content of the item, traffic conditions of a road, and weather conditions (see at least Para 47: “Dispatch 136 may comprise a number of functions to facilitate delivery of an item. More 
t would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify the combination of Buchmueller, Gillen, Falcone, and Bokeno with Matula to include selecting a ground based or aerial based delivery based on contents, traffic, or weather based on the motivation to reliably deliver a large variety of goods through various conditions.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Buchmueller, Gillen, and Falcone as applied to claim 1 above, and further in view of Matula.
Regarding claim 5, the combination of Buchmueller, Gillen, and Falcone remains as applied to claim 1. The combination does not explicitly teach: a mobile body selecting unit configured to select either a vehicle or a flying body as the second mobile body according to at least one of content of the item, traffic conditions of a road, and weather conditions. However, Matula teaches a mobile body selecting unit configured to select either a vehicle or a flying body as the second mobile body (see at least Para 47: “Dispatch 136 may dispatch one type of vehicle ( e.g., an aerial drone) if the weather accommodates such a delivery mode and, if not, another type of vehicle ( e.g., self-driving car, human driver and van, etc.) is selected.”) according to at least one of content of the item, traffic conditions of a road, and weather conditions (see at least Para 47: “Dispatch 136 may comprise a number of functions to facilitate delivery of an item. More particularly, dispatch 136 may comprise any one or more of, route planning, weather monitoring/prediction, traffic monitoring/prediction,…delivery vehicle selection, etc. For example, resource 112 may receive an order for liquor, pharmaceuticals, or a high-value item and dispatch a vehicle, which is also associated with a human 
It would have been obvious to someone skilled in the art before the effective filing date of the claimed invention to modify the combination of Buchmueller, Gillen, and Falcone with Matula to include selecting a ground based or aerial based delivery based on contents, traffic, or weather based on the motivation to reliably deliver a large variety of goods through various conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borley et al (US Pub 2016/0239803) teaches authentication in autonomous delivery. Mulhall et al. (US Patent No.: 10/916,151) filed Aug 2, 2017 teaches en route product delivery by unmanned aerial vehicles. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached on Monday-Thursday from 8am to 5pm EST and on Friday from 8 am to 12pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz, can be reached at telephone number (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/T.S./Examiner, Art Unit 3663  
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663